Exhibit FOR IMMEDIATE RELEASE Investor Relations (602) 494-5328 Labor tribunal decision confirms workers election of union Phoenix AZ, February 22, 2010- Southern Copper Corporation (“SCCO”) announced that on February 18, 2010 a Federal Labor Tribunal dismissed an action commenced by the Sindicato Nacional de Trabajadores Mineros, Metalúrgicos, Siderúrgicos y Similares de la Republica Mexicana or the Mining Union, challenging a resolution of the Federal Labor Court.The federal courthad affirmed the decision of the vast majority of the workers of Nueva Rosita Unit of its subsidiary Industrial Minera México S.A. de C.V. (“IMMSA”)electing to be represented by Sindicato Nacional de Trabajadores de la Exploración, Explotación y Beneficio de Minas en la República Mexicana or the Exploration Union instead of the Mining Union. The workers from eight of eleven mining units and plants of Minera Mexico S. A. de C. V. are represented by the Exploration Union. Southern Copper Corporation is one of the largest integrated copper producers in the world and has the largest copper reserves. We are a NYSE and Lima Stock Exchange listed company that is approximately 80.0% owned by Grupo Mexico, a Mexican company listed on the Mexican Stock Exchange. The remaining 20.0% ownership interest is held by the international investment community. We operate mining units and metallurgical facilities in Mexico, Peru and conduct exploration activities in Mexico, Peru and Chile. PARA SU DIFUSIÓN INMEDIATA Relaciones con Inversionistas (602) 494-5328 Tribunal laboral confirma elección de sindicato por trabajadores Phoenix AZ, 22 de febrero de 2010-Southern Copper Corporation (“SCCO”) anunció que el 18 de febrero de 2010 un Tribunal Federal en Materia Laboral resolvió negar el amparo solicitado por el Sindicato Nacional de Trabajadores Mineros, Metalúrgicos, Siderúrgicos y Similares de la Republica Mexicana o el Sindicato Minero, contra la sentencia emitida por la Junta Federal de Conciliación y Arbitraje.
